Citation Nr: 1718678	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for eczema.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected eczema and/or due to alcohol consumption and/or as due to herbicide exposure.

4.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to tobacco consumption and/or as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Air Force from March 1959 to January 1963, and from January 1968 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board finds that the Veteran's claim for a respiratory disorder encompasses multiple claimed and diagnosed hearts disorders, including congestive heart failure, alcoholic cardiomopia, paroxysmal ventricular tachycardia, and chronic arrhythmia.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one for a heart disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's skin disability is manifested by use of a constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

2.  In an unappealed rating decision dated in July 2007, service connection for a heart disability was denied on the basis that it was not related to the Veteran's active service.

3.  Evidence received since the July 2007 rating decision denying service connection for a heart disability includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence of record fails to establish that the Veteran's current heart disorder is etiologically related to his active service.

5.  The preponderance of the evidence of record fails to establish that the Veteran's current lung disorder (COPD) is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for eczema have been met.        38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a heart disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014);            38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a heart disorder have not been met.         38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Skin Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7 (2016).

The Veteran's eczema (skin disability) is rated under Diagnostic Code 7806.  It is currently rated as 10-percent disabling.  The Veteran asserts that a higher rating is warranted.
Under Diagnostic Code 7806, a 10-percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30-percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60-percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran underwent a skin VA examination in January 2014.  The examiner confirmed a diagnosis of eczema, and reported that the skin condition was diagnosed in approximately 1985.  The Veteran reported to the examiner that he developed eczema in active service, but did not require any formal treatment for it until the early 1990s, and that he had been on several different creams to treat the condition.  He related that his eczema has spread since the 2007 VA examination, and that he now used a cream two to three times a week, and had no flare-ups.      

The examiner noted that the Veteran's eczema did not cause scarring or disfigurement of the head, face, or neck; that he did not have any benign or malignant neoplasms; and that he did not have any systemic manifestations due to the skin disease.  The examiner related that the Veteran was treated with topical medications in the past 12 months, and that his use of topical corticosteroids and other medications (urea cream) was constant or near-constant.  The examiner also noted that the Veteran did not have any treatments or procedures other than the systemic or topical medications in the past 12 months; has not had any debilitating episodes in the past 12 months; and has not had any non-debilitating episodes of other skin disorders during the past 12 months.  The examiner also related that the Veteran's eczema affected five to 20 percent of his total body area and five to 20 percent of the exposed area.  The Veteran denied the use of systemic corticosteroids or any limitation in activity.         

The medical treatment records have noted symptomatology generally consistent with that reported in the VA examinations.

Based on a careful review of all of the evidence, the Board finds that a 60-percent rating is warranted for the Veteran's skin disability.  In the January 2014 VA examination report, the examiner noted that the Veteran used a topical cream (a corticosteroid) and that his use of topical corticosteroids and other medications (urea cream) was constant or near-constant.   Thus, a 60-percent evaluation is warranted for the Veteran's skin disability.  See Johnson v. McDonald, 27 Vet. App. 497 (2016) (The Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application.").  Because this is the schedular maximum rating, no higher rating is available under DC 7806.

Accordingly, the Board hereby assigns a 60-percent rating for the Veteran's skin disability.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Board notes that in his December 2013 claim for increase and the accompanying December 2013 statement, the Veteran asserted that his skin disability should be service-connected since the July 1985 VA examination which found that he had eczema, or since November 1985, the date of another VA examination which found that he had a skin disorder.  It is important for the Veteran to understand that his eczema was indeed service-connected as of August 1, 1985, as noncompensable (zero-percent disabling), the severity at which it presented at that time.  As such, it is unnecessary for either the Board or the RO to address this argument. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a heart disability in September 2013.  His claim was previously denied in July 2007.

At the time of the July 2007 denial, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and additional medical evidence. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a heart disability is reopened.

As to adjudicating a claim for a heart disability on the merits, in Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104 (a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the reopened claim for service connection on the merits without prejudice to the Veteran.  The RO in March 2013 provided the Veteran notice as to the requirements for service connection, specifically what was missing from his claim.  The Veteran has presented evidence, to include lay evidence and medical evidence, and argument during the instant appeal addressing the merits of service connection for a heart disorder.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection for Heart and Lung Disorders

The Veteran asserts that his heart and lung disorders are related to his active service.  He advances several theories of entitlement other than direct service connection as well.  Namely, he asserts that his heart disorder is secondary to his service-connected eczema, is due to his alcohol consumption, or is due to in-service herbicide exposure.  As far as his lung disorder is concerned, he asserts that it is due to tobacco consumption or to in-service herbicide exposure.     

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of   in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's post-service medical records show that he has had a diagnosis of a heart disorder ("heart disease") in January 2006.  See October 24, 2006 treatment notes.  He was diagnosed with a lung disorder, and specifically chronic obstructive pulmonary disease (COPD), in 1995 or 1998.  See February 19, 2013 treatment notes; VA examination dated December 2013.  As the Veteran has current diagnoses of a heart disorder and COPD, element (1) of Shedden, a current disability, has been met.  

Turning to the second element of Shedden, the Veteran's service treatment records (STRs) show that he had no issues with his heart or with COPD in active service, and that his blood pressure readings were normal.  As such, the second element has not been met.

Here, the Board notes that the Veteran did experience a right collapsed lung in active service.  He is already service-connected for that lung disability.  His current claim involves a separate issue, namely entitlement to service connection for COPD specifically.

Turning to element (3) of Shedden, a medical nexus, the Veteran's treating physician noted that the Veteran "continues to drink and this is most likely the etiology of his cardiomyopathy," and asked the Veteran to stop drinking and smoking.  See October 24, 2006 treatment notes.  A December 2013 VA examiner noted that the Veteran was diagnosed with COPD in or around 1995, that his current symptoms were not present until the late 1990s, and that the Veteran continued to smoke one and a half packs of cigarettes per day.  

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's heart disorder or COPD are related to his active service, or to any of his service-connected disabilities.  

After a review of the record, the Board concludes that entitlement to service connection for a heart disability and a lung disability is not warranted.  While the Veteran is currently diagnosed with the conditions, the competent and probative evidence of record does not demonstrate a nexus between the heart disorder and the lung disorder and his active service.  The Veteran's STRs are absent of a diagnosis of a heart disorder of COPD during active service, and the record does not show that they are related to his service-connected eczema. 

The Board recognizes that the Veteran asserts that his heart disorder is related to his eczema.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus or determine etiology.  The cause of heart disease requires training to understand the cardio and vascular systems, the symptoms caused by heart disease, and what would constitute a cause of those symptoms. This is training and knowledge that the Veteran does not possess.  See  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is important for the Veteran to understand that the medical evidence of record supports conclusions that his heart disability is most likely related to his alcohol consumption, and his COPD to his tobacco consumption.  Once the Veteran stopped consuming alcohol, his heart disease, which was deemed possibly due to myocarditis (heart pain) or alcohol toxicity, improved.  See April 23, 2013 private treatment note.  See also private treatment notes from December 2012-January 2013, which tied the Veteran's heart issues to his alcohol consumption and COPD with tobacco consumption.     

The Board acknowledges that the Veteran's spouse stated in an April 2013 letter that the Veteran complained about having heart arrhythmia and palpitations prior to a September 1973 hospitalization.  Based on the evidence of record, the September 1973 hospitalization was for a collapsed lung, and not heart issues.  The Veteran was only diagnosed with heart disease in or around 2012, almost 40 years after his hospitalization for a collapsed lung.     

The Board emphasizes that there are persuasive medical opinions that weigh against the Veteran's claims.  The Board finds the opinions of the Veteran's private doctors, which attributed his heart disease to alcohol consumption, and the VA opinion which tied COPD to tobacco consumption, to be the only competent and probative evidence of record, and therefore finds that service connection for a heart disorder and for a lung disorder is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi,        274 F. 3d 1361 (Fed. Cir. 2001).

Alcohol and Tobacco Consumption

The Veteran also asserts that his heart and lung disorders were caused by alcohol and tobacco consumption, respectively.  The Veteran has alleged that he started drinking and smoking while in active service and, therefore, his heart and lung disorders should be service-connected.

Even if the Veteran had started smoking and consuming alcohol in active service (for which there is no evidence in the record), the law precludes VA from compensating him for any health damage he experienced by his use of alcohol and tobacco.    

Generally, a Veteran is entitled to service connection for a current disability that is due to a disease incurred during service.  See, e.g., 38 C.F.R. § 3.303 (d) (2016). But there are exceptions.  Namely, direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.301 (2016). 

The United States Court of Appeals for the Federal Circuit has explicitly held that the relevant statutes preclude compensation not only for primary alcohol abuse disability, but also for a disability arising as a secondary result of primary alcohol abuse.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The reasoning and analysis of that opinion with respect to alcohol abuse, as well as the pertinent statutory language, applies with equal force to drug abuse.  See, e.g., 38 U.S.C.       § 1110 ("no compensation shall be paid if the disability is the result of the veteran's ...abuse of alcohol or drugs"). 

The simple drinking of alcoholic beverage is not of itself "willful misconduct." However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301 (c)(2) (2016). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (d) (2016).

Here, the Board underscores that question is not whether the Veteran has a heart disorder.  It is undisputed that he has a diagnosed heart disorder.  The question is whether VA can under the law compensate him for the heart disorder, which has been "most likely" caused by his alcohol consumption, by recognizing it as a service-connected disability.  

Even if the Veteran started drinking in active service, the law precludes compensation for any diseases or disorders which would be the result of his alcohol consumption.  This includes his diagnosed heart disorder.  As such, the claim for service connection for a heart disorder on the basis that it was caused by the Veteran's alcohol consumption must be denied.

As stated above, the Veteran also asserts that his COPD should be service-connected because it was caused by smoking, and that he started smoking in active service.

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C. A. § 1103 (a) (West 2014).  This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis.  38 U.S.C.A. § 1103 (b) (2016).

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300 (a) (2016). For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under §3.310(a).  38 U.S.C. 501(a), 1103, 1103 note.  

The Veteran asserted that he started smoking in his teens and continued until 2013 without having properly been informed of the health hazards of cigarettes until later in life.  See April 2013 Veteran's statement.  However, the fact that smoking was, as the Veteran asserts, socially acceptable, widely practiced, and not considered bad for one's health does not mean that the Veteran's tobacco consumption was in any way related to the Veteran's active service.

Even if the Veteran started smoking in active service, the law precludes compensation for any diseases or disorders which would be the result of his smoking.  This includes his diagnosed COPD.  As such, the claim for service connection for COPD on the basis that it was caused by the Veteran's tobacco consumption must be denied. 

Herbicide Exposure

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2016). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).

In the present case, the Veteran asserts that his diagnosed heart disorder and lung disorder (COPD) are related to herbicide exposure during active duty.  The Veteran stated that he worked at Ubon RTAFB, Thailand, from 1970 to 1971, which is confirmed by his service personnel records (SPRs).  See February 2013 claim.  

As discussed above, the Veteran's service treatment records (STRs) do not show a diagnosis of a heart disorder or a lung disorder.  The Veteran, however, does not claim that he got a heart disorder or COPD while in active service.  Instead, he asserts that he now has a heart disorder and COPD as a result of being exposed to herbicide while he served in Thailand.

To that end, the Veteran's SPRs show that he served as a personnel administrator in the personnel office at Ubon RTAFB.  No evidence of record speaks to the Veteran being sent to Vietnam for any period of time.  The personnel records show ratings of the Veteran as an outstanding soldier, but do not show service in Vietnam or having a MOS which would put him on or around the perimeter of the Udon RTAFB in Thailand.   

In September 2013, VA issued a Memorandum with regard to the Veteran's claimed herbicide exposure.  The Memorandum related that, after an extensive search of documents from multiple sources, VA determined that it was unable to corroborate Agent Orange exposure.  The Memorandum further shows that all efforts were made to obtain information necessary to corroborate exposure to Agent Orange, that the Veteran's military occupational specialty (MOS) was not recognized as one that may have been exposed to herbicides, and that his MOS did not place him on or near the perimeter of the base.  Therefore, VA could not corroborate in-service herbicide exposure.

The Board acknowledges the Veteran's assertions that he might have been exposed to herbicide during his service in Thailand.  However, the service department evidence does not support his assertions.  In the absence of any corroboration of the Veteran's statements that he was exposed to herbicide in Thailand, the Board finds that presumption of exposure to Agent Orange in Thailand is not established.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Additionally, the evidence does not support a finding of herbicide exposure on a direct basis either (nor did the Veteran claim such direct exposure).
  
Further, it is noted that the Veteran was a personnel specialist, and the record does not contain allegation or evidence that he patrolled the perimeter of the base, such as would establish entitlement to the presumption.

Although service connection as related to herbicide exposure is not established because of the absence of a finding of herbicide exposure in service, the claim must also be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

As mentioned, STRs do not identify any in-service injury to or disease of the cardiovascular system or any issues related to COPD.  (The Board notes that the Veteran did experience issues with a collapsed lung when he was in active service, but he is already service-connected for the disability, and that is not the issue before the Board at this point.).  The Veteran has not otherwise identified symptoms related to his claimed disabilities in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.  In fact, the Veteran does not contend that heart disease or COPD manifested in service or shortly after service.  The Veteran contends, instead, that his disabilities are due to Agent Orange or herbicide exposure in service.  As the Board has already discussed above, Agent Orange exposure in Thailand has not been verified in this case.  Thus, there is no evidence of in-service incurrences of these conditions.

Notably, there is no indication of any the claimed disabilities until the Veteran was diagnosed with a heart disorder in 2012 and COPD in 1995 or 1998, many years post-service.  Accordingly, the Board finds that a heart disorder or COPD were not diagnosed in service or continuous after service separation.  Because a heart disorder or COPD did not manifest to a compensable degree in service or within one year of service separation, the Board finds that service connection based on a chronic disease on a presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for a heart disorder and COPD secondary to herbicide exposure.  There is no doubt to resolve.  Accordingly, the claims are denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to an evaluation of 60 percent for eczema is granted, subject to the laws and regulations governing the award of monetary benefits.

New and material evidence having been received, the claim of entitlement to service connection for a heart disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for COPD is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


